DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/22/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 29 May 2017 (20170529).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a continuation of PCT/KR2018/005098 filed on 05/02/2018 which claims priority to application number 10-2017-0065834 filed in the Republic of Korea on 29 May 2017 (20170529).


Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/22/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Objections
Claim 15 is objected to because of the following informalities:  the word “tilts” is misspelled as “tiles” in the second line.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor unit, locking operation unit, control unit, first and second driving state determination units, locking control unit in claims 1, 2, 3, 7 and 20, communication unit in claims 4, 5, 6 and 17, power unit, power control unit in claim 7, locking prevention unit in claims 8-10, positioning measuring sensor in claims 12 and 13. Image sensor in claim 13, pressure sensor in claim 14, tilt sensor in claim 15, locking pattern analysis unit in claim 16,  and rider terminal in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth).

Regarding claim 1 Yui teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    414
    447
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    411
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    485
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    536
    media_image4.png
    Greyscale

and associated descriptive texts a bicycle locking apparatus 11 having an abnormal locking prevention function, the apparatus comprising: 
a sensor unit 111, which measures a driving condition of a bicycle to be locked by using a plurality of sensors 112, 114, 115, etc. and outputs sensing data about the driving condition as set forth in Fig. 2 and paras:
“[0067] As shown in FIG. 2, the bicycle controller section 11 in this embodiment mounted on bicycles 1A, 1B, 1C, and so on includes a microcomputer 111. The microcomputer 111 controls each part of the bicycle controller section 11. 

[0070] In FIG. 2, the position measuring section 112 is equivalent to a GPS apparatus and receives a radio wave from the artificial satellite. The position measuring section 112 calculates data provided from the received radio wave to detect the current position of a local apparatus, i.e., a bicycle which mounts this section. Information indicating the current position detected by the position measuring section 112 is supplied to the data communication section 113 via the microcomputer 111. 
[0072] The traveling distance measuring section 114 measures a bicycle's traveling distance (mileage). In this embodiment, for example, the traveling distance is measured based on the circumference length and the number of revolutions of a bicycle wheel. The mileage measured by the traveling distance measuring section 114 is supplied to the microcomputer 111 and is managed there.
[0073] The traveling time measuring section 115 measures the traveling time (driving time) and is equipped with a timer (clock circuit). In this embodiment, the traveling time measuring section 115 includes a sensor for detecting whether the relevant bicycle's wheel is rotating. This section measures the time during which the bicycle wheel is rotating to determine the traveling time. The measured traveling time is supplied to the microcomputer 111 and is managed there.“; 

a locking operation unit 116 in Fig. 2 above which performs a locking operation S206 or an unlocking operation S203 on the bicycle to be locked in response to input of a lock signal or an unlock signal as explained in Figs. 2 and 5 and paras:
“[0074] The lock control section 116 controls the lock mechanism 117 provided on each bicycle. Under control of the microcomputer 111, the lock control section 116 controls the lock mechanism 117 to lock the bicycle mounted with bicycle controller section 11 for disabling the use of the bicycle or unlock the bicycle for enabling its use. 

[0075] The lock mechanism 117 is installed on either or both of bicycle's front and rear wheels and locks or unlocks the bicycle. In this embodiment, the lock mechanism locks a bicycle by clamping its wheel from a direction crossing a rotation direction of the bicycle wheel. The lock mechanism configuration is not limited thereto and may employ various mechanisms which prevent a bicycle wheel from rotating.
[0107] The bicycle controller section 11 receives the permission information via the data communication section 113 and controls the lock control section 116 to unlock the bicycle's lock mechanism 117 (step S203). The microcomputer 111 in the bicycle controller section 11 controls the traveling distance measuring section 114 to start measuring the traveling distance and controls the traveling time measuring section 115 to start measuring the traveling time (step S204).
[0108] The microcomputer 111 determines whether the member user has finished using the bicycle, i.e., whether the end key 118 is pressed (step S205). When it is determined that the end key 118 is not pressed as a result of the process at step S205, the process from step S204 is repeated to continue measuring the bicycle's traveling distance and traveling time.
[0109] When it is determined that the end key 118 is pressed as a result of the process at step S205, the microcomputer 111 controls the lock control section 116 which then controls the lock mechanism to lock the bicycle (step S206). At this point, the use of the bicycle terminates.”; and 

a control unit 111 which controls the overall operation of the bicycle locking apparatus as explained in paras:
“[0066] Then, the movable body apparatus according to this embodiment will now be described. In this embodiment, the movable body apparatus is a bicycle. As mentioned above, the bicycle is mounted with a bicycle controller section 11 for performing processes such as detecting its own current position. FIG. 2 is a block diagram for explaining the bicycle controller section 11 mounted on the bicycle as the movable body apparatus in this embodiment.

[0067] As shown in FIG. 2, the bicycle controller section 11 in this embodiment mounted on bicycles 1A, 1B, 1C, and so on includes a microcomputer 111. The microcomputer 111 controls each part of the bicycle controller section 11.“, 

wherein the control unit comprises: 
a first driving state determination unit which determines a first state of the bicycle to be locked by using sensing data of a first sensor group comprising one or more of the sensors 112; 
a second driving state determination unit which determines a second state of the bicycle to be locked by using sensing data of a second sensor group comprising one or more of the sensors 114, 115, 
wherein the sensors included in the second sensor group are different from the sensors included in the first sensor group as explained above; and 
a locking control unit 116 which outputs the lock signal to the locking operation unit in response to a locking event that occurs when a predetermined locking condition is satisfied in Fig. 5 step S205 as explained in para:
“[0108] The microcomputer 111 determines whether the member user has finished using the bicycle, i.e., whether the end key 118 is pressed (step S205). When it is determined that the end key 118 is not pressed as a result of the process at step S205, the process from step S204 is repeated to continue measuring the bicycle's traveling distance and traveling time.”, 

wherein the locking control unit determines that the locking event is an “abnormal” locking event when none of the first state and the 36second state indicates a stop state given the Broadest Reasonable Interpretation of the limitation “abnormal” in Fig. 5 step S206 in para:
“[0124] At step S206 in FIG. 5, it is necessary to confirm that the bicycle completely stops and lock the bicycle by using the lock mechanism 117. It may be preferable to warn a user, e.g., by displaying a confirmation message for locking on the LCD 121 in the bicycle controller section 11 and then lock the bicycle. Further, it may be preferable to request the user to enter confirmation after warning.”, 

Wherein it is understood that an “abnormal” locking event connotes the bicycle not being “completely stopped”,
controls the lock signal not to be output to the locking operation unit in response to the determination that the locking event is the “abnormal” locking event in para [0124] above wherein it is understood that when the bicycle is still moving and “not completely stopped” an “abnormal” locking event would be established because “it is necessary to confirm that the bicycle completely stops” and the lock signal is not output to lock the bicycle when it is still moving as explained in for example, paras:
[0170] The current position and the current time are detected when the bicycle starts moving and it stops. The detected position and time are transmitted to the server apparatus 21 in the operating company 2. The mileage is assumed to be equivalent to a difference between the current position when the bicycle starts moving and the current position when it stops. It is also possible to measure the driving time by assuming it to be a difference between the current time when the bicycle starts moving and the current time when it stops.

[0171] If there are found current positions and times when the bicycle starts moving and when it stops, the server apparatus 21 can relatively accurately measure the mileage and the driving time. Apparently, other methods may be used for allowing the server apparatus 21 in the operating company 2 to measure the bicycle's traveling distance and time.”, and 

outputs the lock signal to the locking operation unit in response to the determination that the locking event is not the abnormal locking event in Fig. 5 step S206 and bicycle is completely stopped.  

While Yui teaches in the invention as explained above, Yui does not appear to expressly use the same words to explain that the lock prevention occurring when the bicycle has not come to a complete stop is called an “abnormal” locking event”.  However, one of ordinary skill in the art would understand that starting or trying to engage a lock of a bicycle when the bicycle is moving would actually be an “abnormal” and “dangerous” locking event.  As such, it is considered that the problem with which the inventor is concerned is preventing the lock from engaging when the bicycle is moving and from here forward the determining an “abnormal locking event” connotes receiving a lock signal when the bicycle is still moving, i.e. when “none of the first and second states indicate a stop state”.  

In analogous art, Anuth teaches it was known to one of ordinary skill in the art to prevent a dangerous “abnormal” locking procedure during riding of a bicycle in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image5.png
    514
    510
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    431
    497
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    586
    500
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    580
    480
    media_image8.png
    Greyscale


“[0024] The anti-theft lock can comprise a sensor to determine the rotational speed of a vehicle wheel. From the rotational speed it can be derived if the vehicle is moving or not. The anti-theft lock will not lock a moving vehicle. In such a way it is ensured that the loss of the mobile transmitter during the ride will not cause an unwanted and potentially dangerous locking.

[0031] Preferably the anti-theft lock is provided with a sensor system in the form of an acceleration or tilt detector and a wheel rotation sensor. The evaluation of the signals by a control algorithm enables the recognition of riding operation and prevents a locking procedure during riding.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, both references are in the same field.

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, both references are in the same field and reasonably pertinent to the particular problem with which the inventor was concerned.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of “preventing an “abnormal locking event” during riding” when the user “losings the mobile transmitter during the ride will not cause an unwanted and potentially dangerous locking” as taught by at least Anuth above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the lock control section 116 of Yui would include the “abnormal” locking prevention taught by Anuth as known in the art.  Such a combination would prevent the “unwanted and potentially dangerous locking” of the bicycle of Yui during the users ride to the “return location” of Yui when the mobile transmitter is lost.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 7 and the limitation the apparatus of claim 1, further comprising a power unit given the BRI see Anuth “central” control unit 14 and “accumulator 38 or a battery” in paras [0064-65] which applies or cuts off power from the accumulator or battery to the locking operation units 42 and 40 in response to input of a power application signal or a power cutoff signal as explained in Anuth:
“[0065] A block diagram shown in FIG. 5 shows the control of the locking and opening procedure of the frame lock 21. In addition to the frame lock 21, a mobile radio unit 10, a detection unit for the wheel rotation 50 and a board network 52 is shown. The components of the control unit described below are present inside the housing 22 on a printed circuit board 15. A central control unit 14 serves to accommodate, process and output electric signals of the connected components which are shown in FIG. 5. A bidirectional Bluetooth radio unit 12 which is tightly integrated in the frame lock 21 is connected to a mobile bidirectional Bluetooth radio unit 10 by means of a Bluetooth radio connection. The mobile, bidirectional Bluetooth radio unit 10 can be a smartphone, a tablet or a transponder. Depending on the distance of the mobile radio unit 10 and the frame lock 21 the central control unit 14 activates the driving motor 42 and the lifting magnet 40. If, for example, the distance between the mobile radio unit and the frame lock 21 is larger than 2 meters a locking procedure is initiated. If the distance of the mobile radio unit to the frame lock 21 is smaller than, for example, 2 meters the opening is initiated. The user may individually configure the distances (thresholds) for a locking or opening procedure. A hysteresis between the thresholds prevents continuous changing between locking and opening procedures upon variations of the measuring values.”, 

wherein the control unit further comprises a power control unit which outputs the power application signal or the power cutoff signal to the power unit again given the BRI it is understood that these “units” are parts of the microcomputer 111 processing software that controls the various physical components and electrical connections to for central computer 14 of Anuth and Microcomputer 111 of Yui to control lock control section 116, and the locking mechanism 117,
wherein the power control unit outputs the power cutoff signal to the power unit as the unlock signal is output by the locking control unit see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that lock mechanism 117 of Yui has a power unit to operate the lock mechanism as shown by Anuth accumulator 38 or battery that operates the various parts of the locking mechanism as controlled by the lock control section 116 of Yui as commanded by microcomputer 111.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)
When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)


The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)


In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of powering both an entire control unit and a locking mechanism using an accumulator as taught by at least Anuth in para:
[0066] The accumulator 44 supplies the entire control unit shown in FIG. 5 and is controlled by a charging electronics. The latter charges the accumulator 38 from the board network 52 of the bicycle if required. A signal generator generates an acoustical alarm signal for discouraging attempted thefts and provides acoustical notices about the state of the lock. Such states are, for example, “low charging state of the accumulator”, “locking procedure could not be finished”, “successful authentication of a user”, etc..”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the power to operate the microcomputer 111 and locking mechanism 117 of Yui would include the teachings of Anuth as explained above. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 8 and the limitation the apparatus of claim 1, further comprising a locking prevention unit see Anuth Fig. 5, lifting magnet 40 which physically blocks the locking operation of the locking operation unit in response to input of an anti-lock signal as explained in para:
“[0063] The blocking device of the locking bracket 16 by means of a lifting magnet 40 and a lifting magnet bolt 41 can be seen in FIG. 3. It is understood that the term “blocking” means the state where it is important that the locking bracket is secured in its position. Upon locking the blockage of the wheel by the locking bracket is predominant. The locking bracket 16 is provided with two recesses 17 and 19. The recess 17 is provided for blocking the locking bracket 16 in the open position. The recess 19 is provided for blocking the locking bracket 16 in the locked position as shown in FIG. 2. The lifting magnet bolt 41 is biased by a spring 43 and automatically locks in one of the recesses 17 or 19, respectively, as soon as the locking bracket 16 reaches one of the end positions. The lifting magnet 40 is screwed to the housing 22 and guided by the plate frame 28 on the side of the motor. The printed circuit board 15 is provided behind the plate frames 31 and 30.”, 

wherein the locking control unit outputs the anti-lock signal to the locking prevention unit when the unlock signal is output according to an unlocking event as explained in Anuth para [0065].  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using an additional locking element in the form of a lifting solenoid bolt to “ to reliably prevent a movement of the locking bracket against the assumed end position.” as taught by at least Anuth in para:
“[0035] Preferably, the locking bracket is secured by an additional locking element in the form of a lifting solenoid bolt each in the opening and in the locked position. Thereby, it is possible to reliably prevent a movement of the locking bracket against the assumed end position. The lifting solenoid bolt is spring-biased and engages in bore holes provided in the side of the locking bracket. The un-locking procedure is initiated by an associated control which pulls the lifting solenoid bolt out of the bore hole against the spring power depending on the control logic and releases the driving motor of the locking bracket. Upon reaching the next end position the lifting solenoid bolt again secures all by itself.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the lock of Yui would include the lifting solenoid as taught by Anuth as an additional safety to prevent the “abnormal” locking of a lock of a bicycle as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 9 and the limitation the apparatus of claim 8, wherein the locking prevention unit is separated from the locking operation unit in a circuit see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein Anuth clearly teaches the locking prevention unit 40 is separated from the locking operation unit 42 and would be obvious to combine with Yui as explained above.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 10 and the limitation the apparatus of claim 8, wherein when the locking operation performs the locking operation while at least one of the first state and the second state indicates a driving state, the locking prevention unit blocks the locking operation of the locking operation unit even if the anti-lock signal is not received see the rejection of corresponding parts of claims 8 and 9 above incorporated herein by reference wherein it is understood that lifting magnet 40 would remain locked without a signal to open which would prevent the lock from activating because the locking bracket would be locked in place by the lifting magnet as explained in Anuth para:
“[0087] At first the lifting magnet bolt 41 is pulled from the locking position against the bias of the spring by means of the controller of the lifting magnet 40. Thereby, the opening procedure of the locking bracket 16 is released.”.    
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 20 the combination of Yui teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference an abnormal locking prevention method performed by a locking apparatus having a plurality of sensors, the method comprising: 
detecting occurrence of a locking event according to a predetermined condition such as the bicycle coming to a complete stop (Yui) and being “idle” (Anuth);
determining a first state of a bicycle to be locked, to which the locking apparatus is attached, in response to the locking event by using sensing data of a first sensor group comprising one or more of the sensors (Yui); 
determining a second state of the bicycle to be locked by using sensing data of a second sensor group comprising one or more of the sensors, wherein the sensors included in the second sensor group are different from the sensors 42included in the first sensor group (Yui); 
and determining the locking event as an abnormal locking event when none of the first state and the second state indicates a stop state Yui “Completely stopped”, 
controlling a lock signal not to be output to a locking operation unit in response to the determination that the locking event is the abnormal locking event as taught by Anuth to be dangerous, and 
outputting the lock signal for triggering a locking operation of the locking apparatus in response to the determination that the locking event is not the abnormal locking event as taught by both Yui and Anuth.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong.

Regarding claim 2 it is considered that the combination of Yui and Anuth in the rejection of corresponding parts of claim 1 above incorporated herein by reference teach the limitations the apparatus of claim 1, 
wherein the locking control unit delays outputting the lock signal for a “locking delay time” when both the first state and the second state indicate the stop state and 
outputs the delayed lock signal only when both the first state and the second state are maintained as the stop state for the locking delay time given the BRI in the teachings of both references above with regard to how long the controllers wait to lock the lock when the bicycle is detected to be completely stopped.
For example, Yui teaches inter alia charging a user by BOTH the distance travelled and a traveling time measuring section 115 measuring the length of “traveling time” the bicycle is being used.  Given the BRI Yui teaches “a locking delay time” in para [0169] “a time interval for detecting the current position and the current time. “  and for example, Fig. 5 step S206 when confirming that the bicycle “completely stops” as explained in for example para [0124] above and paras:
“[0169] Another method is available. After the lock mechanism 117 is unlocked, the current position and the current time are detected at a specified time interval only while the bicycle wheel is rotating and the bicycle is moving. The detected position and time are transmitted to the server apparatus 21 in the operating company 2. In this manner, the server apparatus 21 can measure the mileage and the driving time. The operating company 2 can more accurately measure the traveling distance and the traveling time by appropriately shortening a time interval for detecting the current position and the current time. 
[0170] The current position and the current time are detected when the bicycle starts moving and it stops. The detected position and time are transmitted to the server apparatus 21 in the operating company 2. The mileage is assumed to be equivalent to a difference between the current position when the bicycle starts moving and the current position when it stops. It is also possible to measure the driving time by assuming it to be a difference between the current time when the bicycle starts moving and the current time when it stops.

[0171] If there are found current positions and times when the bicycle starts moving and when it stops, the server apparatus 21 can relatively accurately measure the mileage and the driving time. Apparently, other methods may be used for allowing the server apparatus 21 in the operating company 2 to measure the bicycle's traveling distance and time.“.


Given the BRI Anuth ALSO teaches a “a locking delay time” in detecting the length of time of “idleness” of a bicycle in for example paras:

“[0088] When the lifting magnet bolt 41 reaches the recess 17 at the side of the locking bracket the locking bracket 16 is automatically locked. The recognition of the end position 158 indicates the reaching of the open position to the central control unit 14. If the bicycle is used the detection unit for the wheel rotation 50 recognizes the riding operation and the central control unit 14 blocks the locking procedure. Additionally, the tilt and acceleration sensor 48 measures the movement during riding operation or idleness and processed by the central control unit 14.

[0089] As long as the process results of the signals indicate a riding operation no locking procedure is started. If in turn idleness of the bicycle is recognized, the radio units 10 and 12 are used for determining the distance between the bicycle owner and the bicycle. As described before a measurement of the field strength of the radio signal is carried out in order to determine the distance.“   

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of delaying the locking of bicycle until a complete stop has been detected as taught by Yui and detecting idleness as taught by at least Anuth which when given the BRI connotes the claimed “locking delay time” in for example, para:
“[0089] As long as the process results of the signals indicate a riding operation no locking procedure is started. If in turn idleness of the bicycle is recognized, the radio units 10 and 12 are used for determining the distance between the bicycle owner and the bicycle. As described before a measurement of the field strength of the radio signal is carried out in order to determine the distance.“   

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the lock of Yui would include the idleness detection as taught by Anuth as known in the art and only lock when “idleness” has been detected for a time period and the user has moved beyond the pre-set distance to begin the locking procedure. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth to and modify the prior art of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

While it is considered that the combination of Yui and Anuth teach a “locking delay time” as explained above. If Applicant is of the opinion that the combination does not expressly disclose a locking delay time then resort may be had to the teachings of Li


    PNG
    media_image9.png
    625
    673
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    263
    412
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    263
    490
    media_image11.png
    Greyscale


To show it was known in the art of automatically locking a bicycle that a locking control unit delays outputting a lock signal for a “locking delay time” , i.e. “a preset length of time threshold” in step 110 of  Fig. 1 above when both a first state and the second state indicate the stop state in step 100 in Fig. 1 above and 
outputs the delayed lock signal only when both the first state and the second state are maintained as the stop state for the locking delay time, i.e. the preset length of time threshold as explained in for example Fig. 1 step 110 YES and step 120, paras:
“[0034] In an embodiment of the application, the bicycle can further include a timer, so that if it is determined that the bicycle becomes stationary, then the timer will be started to record the length of time from when the bicycle becomes stationary to the current point of time.
[0035] The step 110 is to determine whether the recorded length of time reaches a preset length of time threshold, and if so, to proceed to the step 120; otherwise, the bicycle will not respond.
[0036] In an embodiment of the application, the bicycle compares in real time the length of time recorded by the timer with the preset length of time threshold, and determines whether to lock the bicycle, according to a comparison result.
[0037] The step 120 is to start a lock on the bicycle to lock the bicycle.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of delaying the locking of bicycle after a complete stop has been detected as taught by Yui and in the detecting of “idleness” taught by Anuth for the “preset length of time threshold“ taught by Li.   

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the lock of Yui would include the idleness detection as taught by Anuth as known in the art and only lock when “idleness” has been detected for the preset length of time threshold taught by Li to “start a lock” and begin the locking procedure. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Li to and modify the prior art combination of Yui and Anuth as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 12 and the limitation the apparatus of claim 1, wherein the first sensor group comprises a position measuring sensor for measuring the position of the bicycle to be locked see Yui Fig. 2 “position measuring section 112” and Li para [0071]:
“[0071] Furthermore referring to FIG. 4, the apparatus further includes a point of time obtaining unit 32 configured to determine the point of time when the bicycle becomes stationary, using a gyroscope; or to determine the point of time when the bicycle becomes stationary, using a Global Positioning System (GPS); “, and 

the first driving state determination unit determines the first state as the driving state when a change in the position of the bicycle to be locked is detected by the first sensor group as explained by Li para [0071] above the GPS is used to detect when the bicycle becomes stationary which means it is also detecting that the bicycle is still being driven when the positions detected continue to change as explained in para:
“[0073] Optionally the point of time obtaining unit 32 configured to determine the point of time when the bicycle becomes stationary using the GPS is configured: to obtain first positional information of the bicycle using the GPS at a first point of time; to obtain second positional information of the bicycle using the GPS at a second point of time, where the first point of time is earlier than the second point of time, and the temporal difference between the first point of time and the second point of time is a preset value; and if the first positional information is the same as the second positional information, to determine the first point of time as the point of time when the bicycle becomes stationary.”.
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using the detected location of a bicycle to determine when it becomes stationary as taught by at least Li above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of the combination of Yui would include the ability to determine it has come to a complete stop and is stationary as taught by Li as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Li to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of  US 20080127692 A1 to Hahner; Martin et al. (Hahner).

Regarding claim 3 it is considered that the combination of Yui above teaches the limitations the apparatus of claim 2, wherein the control unit calculates a driving speed of the bicycle to be locked by using the sensing data about the driving condition and updates the locking delay time to a larger value as the calculated driving speed increases given the BRI see the teachings of the combination above wherein it is understood that no specific values have actually been recited.  It is considered that a bicycle of Yui that is not “idle” would be understood to have an larger value “locking delay time” because Anuth expressly teaches that a moving bicycle would be dangerous to lock in para [0024] above and as such as long as it remained “un-idle” it would remain “unlocked”.  Further, as explained in the rejection of claim 2 above, it is considered that the “preset length of time threshold” of Li connotes the claimed “locking delay time” that is able to be “preset” by one of ordinary skill in the art.
	The problem to be solved is directed towards preventing a bicycle lock from engaging when the bicycle is at speed by increasing the length of time the lock is prevented from engaging the faster the vehicle is going.  One of ordinary skill in the art would appreciate that the faster a vehicle is going, the longer it will take to slow down to a “complete” stop.  As such, the length of time it would take to come to a stop would be a calculable variable such as the “preset length of time threshold” of Li above.

	In the art of “presetting” locking times, Hahner teaches it was known in the art to increase an “unlocking delay time” of a lock to a larger value as a speed of a vehicle increases in for example, para:
“[0009] Advantageously, the electric opening suppression as a function of a hazardous situation can be activated only for the locking devices of those vehicle body components which are relevant to the safety of the occupants in the hazardous situation. In this case, the electric opening blockage of the locking device can take place as a function of the speed, the acceleration and/or a rate of rotation of the vehicle. Protection of an individual occupant is ensured as a function of the hazardous situation present, with only the doors most necessary for comprehensive protection of the occupants being activated by the electric opening blockage, over the course of the hazardous situation.” And 

Claim “7. A safety system for operating at least one electrically operated locking device of a door of a vehicle, said safety system comprising a control unit that is coupled to lock actuating devices for controlling electric opening of said door; wherein: said control unit inhibits electric opening of the locking device, as a function of sensor values which are related to a driving situation and which indicate a hazardous situation; and said inhibiting is also dependent on seat occupancy detected by means of a sensor.”

As explained above, the problem to be solved is directed towards preventing the locking device from activating as the speed increases which increases the safety of the vehicle occupants.  One of ordinary skill in the art would understand that the teachings of “… the electric opening blockage of the locking device can take place as a function of the speed,” would serve the same protective purpose as preventing the lock of a bicycle from engaging at speed because locking a wheel of a bicycle would cause a crash and present a “hazardous situation” for the bicycle occupant. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of increasing the length of time a lock is prevented from engaging based on the speed of a vehicle as taught by at least the combination of the teachings of Hahner and Li above.  Such a combination prevents the hazardous condition of locking a wheel of a moving bicycle by increasing the “preset length of time threshold” of Li based on speed as taught by Hahner.  

One would be motivated to increase the preset length of time of Li based on the teachings of Hahner for the express purpose of actually ensuring that the bicycle has come to a complete stop as required by Yui and Anuth because the faster a bicycle is travelling the longer it would take to stop.  If for some reason the sensors detected that the bicycle was stopped, such as when performing a “skid”, which is when the bicycle is at speed and the rear tire is locked up and slides or “skids” across the riding surface.  In such a condition the rear wheel having the speed sensor would consider the bicycle to be completely stopped and then the locking procedure would commence, even though the bicycle is still at speed.  This would obviously lock the wheel and remove the ability for the rider to release the skid and continue riding.  In contradistinction, if the bicycle automatically locked a skidding rear wheel beyond the “skid” the rider intended, the bicycle would lose control and crash.  As such, increasing the value of the preset length of time threshold of Li as taught by Hahner would absolutely prevent the dangerous and hazardous condition of engaging a bicycle wheel lock without the bicycle being completely stopped.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the complete stop of Yui, the “idleness” detection of Anuth and the present length of time threshold of Li would increase as the speed of the bicycle increases as taught by Hahner as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hahner to and modify the prior art combination of Yui, Anuth, and Li as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of  US 20080127692 A1 to Hahner; Martin et al. (Hahner) as applied to the claims above and further in view of  US 20180182196 A1 to DUAN; Wei et al. (Duan).

Regarding claim 4 it is considered that the combination of Yui above teaches in the rejection of corresponding parts of claims 1-3 above incorporated herein by reference the limitations the apparatus of claim 2, further comprising a communication unit see Yui Fig. 3 item 213 “Data communication section” which receives a driving destination of the bicycle to be locked from a rider terminal see the “specified return location” of Yui, 
wherein the control unit updates the locking delay time to a smaller value when a distance between the driving destination and a current position of the bicycle to be locked is less than a preset distance see the teachings of Li Fig. 2 items 230-250 and associated descriptive texts with regard to returning the rental bicycle of Yui back to the same location.

Although it is considered that the combination of Yui teaches the claimed limitations as explained above, resort may also be had to the teachings of Duan to show it was known in analogous arts to lock locks based on the location and destination of the lock in for example paras:
“[0020] In some embodiments, the lock further includes a communication port, where the controller of the lock is further configured to determine lock information associated with the lock and to determine service information based, at least in part, on the lock information, the communication port of the lock being configured to transmit the service information to the server.

[0021] In some embodiments, the lock information includes at least one of lock identification information, a time point when the lock is unlocked, or a time point when the lock is locked. The service information includes at least one of the lock information, a user identity associated with the terminal device, a start location associated with the first service request, or a destination associated with the first service request.
[0058] The server 110 may communicate with the terminal device 130, the device 140, and/or the lock 170 to provide various functionalities of the security system 100. In some embodiments, the server 110 may receive a request associated with the device 140 from the terminal device 130 via, for example, the network 120. For example, the server 110 may receive a request to unlock the device 140 from the terminal device 130 via, for example, the network 120. As another example, the device 140 may be a bicycle in a bicycle sharing system and the request may be a service request to borrow (or rent) the bicycle. The service request may include order information relating to the ride and/or the bicycle, including, for example, a bicycle type, a departing place, a destination, mileage, a route, or the like, or any combination thereof. The service request may also include the information relating to the user (e.g., the user account information) and/or the terminal device 130 (e.g., the location of the terminal device 130)“.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of renting a bicycle for a period of time to reach a specific destination as taught by at least the combination of Yui and Duan above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the user renting a bicycle of Yui would be able to include a return location, i.e. the “destination” in the rental request as taught by the bicycle rental “service request” of Duan as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Duan to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Claims 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of US 20090135015 A1 to Dobson; Eric L. et al. (Dobson) and US 5591950 A to Imedio-Ocana; Juan A.

Regarding claim 5 see the rejection of corresponding parts of claim 2 above incorporated herein by reference wherein the combination of Yui teaches in Figures 1 and 3 above the limitations further comprising a communication unit 113 which receives a locking prevention place such as the rental location and route to the desired return location in Fig. 4 steps S101-S204 “UNLOCK THE BICYCLE” or a locking prevention time of the 37bicycle 1C to be locked from a rider terminal 3 , 
wherein the control unit adjusts the locking delay time based on at least one of the locking prevention place and the locking prevention time given the BRI the rental of the bicycle of the combination of Yui above teaches that during a rental the locking prevention place and time are those places and times that the user is going during their rental period that the bicycle is expected to be unlocked.

If Applicant is of the opinion that the combination of Yui does not expressly teach the claimed limitations as explained above then resort may be had to the teachings of Dobson to show it was known in the art of locks to receive a locking prevention place, also known as a geofence in for example, the ABSTRACT “an electromechanical locking mechanism; and a GPS receiver so that unlocking may be authorized when the container is at a selected location.” and Imedio-Ocana to teach a programmable electric lock that allows “a master user to open a lock and keep it open for a desired period of time” in for example, Col. 2, lines 30-35 which connotes the claimed “locking prevention time“.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of keeping a lock open when it is within a geofence for a “desired period of time” as taught by at least Dobson and Imedio-Ocana above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the rental bicycle of the combination of Yui would include the ability to remain unlocked in a desired geofence for a desired amount of time (taught by  Li) as taught by Dobson and Imedio-Ocana as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dobson and Imedio-Ocana to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 6 see the rejection of corresponding parts of claims 1-5 above incorporated herein by reference wherein the combination of Yui teaches the limitations wherein the locking event according to the predetermined condition comprises a locking event that occurs based on a separation distance between the bicycle to be locked and a rider terminal in Yui Fig. 1, L1-L3 and Anuth Fig. 9 items 184 and 186, and 
further comprising a communication unit in Yui Fig. 2 item 113 which receives a locking prevention place or a locking prevention time of the bicycle to be locked from the rider terminal 3 as taught by the combination of Yui, Dobson and Imedio-Ocana and, 
wherein the control unit adjusts the separation distance based on at least one of the locking prevention place such as the location of bicycles 1C in Yui Fig. 1 and the locking prevention time such as the rental beginning time period it is understood that the combination of references suggest that when the bicycle is within the geofence of Dobson or desired time of Imedio-Ocana the control unit would adjust the separation distance to the maximum amount because the bicycle is to remain unlocked no matter how far away the user may be from it.  Accordingly, a renter of a bicycle of Yui would be able to rent a bicycle and drop it off in a return location where it remains unlocked no matter how far away the renter moves from it.  Further, it would be obvious to keep the bicycle unlocked when the bicycle is located within the geofence of the users home so that it may be moved around the home freely when the actual user is away from the home.  
Further, Anuth expressly teaches in Figure 9 the ability for the user to “adjust the separation distance” using the rider terminal.  Per the following case law:
In re Venner, 120 USPQ 192 (CCPA 1958)In re Rundell, 9 USPQ 220

It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result 

As such, automating the process of Fig. 9 by increasing these values to the maximum when inside the geofence of Dobson or the desired period of time of Imedio-Ocana would be obvious because the user is already doing this every time they interact with Anuth Fig. 9 to adjust the distances.

The combination of the known elements is achieved by a known method of adjusting the separation distance of a user from a bicycle based on location or time of day as taught by at least the combination of Yui, Anuth, Dobson and Imedio-Ocana above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle lock of Yui would include the ability to remain unlocked based on its geolocation (geofence) a time of day and/or the distance from the bicycle as taught by Anuth, Dobson and Imedio-Ocana as known in the art.  Such a combination would allow for the bicycle to remain unlocked as long as it is located in a geofence such as at the users home no matter how far away the user travels.  This would allow the bicycle to be used and/or moved around the home while it remains unlocked without the user being present.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anuth, Dobson and Imedio-Ocana to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 17 the combination of Yui in the rejection of corresponding parts of claims 1-6 above incorporated herein by reference teach the limitations the apparatus of claim 1, further comprising a communication unit which receives locking prevention information of the bicycle to be locked from a rider terminal see the teachings of Yui and Anuth with regard to renting a bicycle at a location for a period of time at taught by Li, 
wherein the locking prevention information comprises at least one of a locking prevention time is taught in Imedio-Ocana and a locking prevention place is taught by Dobson, 
and the control unit controls a notification informing the occurrence of the locking event to be provided to the rider terminal when the occurrence of the locking event is detected while at least one of a first condition about whether a distance between a current position of the bicycle to be locked and the locking prevention place is 41less than a preset distance and a second condition about whether a current driving time of the bicycle to be locked corresponds to the locking prevention time is satisfied Yui teaches notifying the “member” of the charges related to the rental of the bicycle including where the bicycle is “dropped off”.  As such it is considered that the combination of Yui teaches notifying the member when their rental expires.  Further, Yui teaches notifying the user that the ride has finished in para:
“[0108] The microcomputer 111 determines whether the member user has finished using the bicycle, i.e., whether the end key 118 is pressed (step S205). When it is determined that the end key 118 is not pressed as a result of the process at step S205, the process from step S204 is repeated to continue measuring the bicycle's traveling distance and traveling time.”

Claims 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of US 20090135015 A1 to Dobson; Eric L. et al. (Dobson) and US 5591950 A to Imedio-Ocana; Juan A. as applied to the claims above and further in view of US 20160016626 A1 to Thompson; Thomas Robert George.

Regarding claim 11 the combination of Yui in the rejection of corresponding parts of claim 1 above incorporated herein by reference teaches the limitations wherein the first sensor group comprises at least one of 
an acceleration sensor see Li para:
“[0056] Optionally the positional information obtaining unit of the bicycle can further include an acceleration meter so that the bicycle can be positioned using the gyroscope and the acceleration meter. “, 

a gyro sensor in Li para:
“[0043] In an embodiment of the application, the bicycle can determine the point of time when the bicycle becomes stationary, using a gyroscope; or can determine the point of time when the bicycle becomes stationary, using a positional information obtaining unit; or can determine the point of time when the bicycle becomes stationary, using a speed sensor.” and 

a geomagnetic sensor see the GPS in Yui para [0047] and Li para [0032],

the second sensor group comprises a 
the first driving state determination unit determines the first state as the driving state when a change in the sensing data measured by the first sensor group for a preset period of time is equal to or greater than a threshold value as taught by Yui, the idleness of Anuth and the “time threshold” of Li, 
and the second driving state determination unit determines the second state as the driving state when the rotation of the wheel is detected by the second sensor group as explained by each reference.
The combination of Yui teaches the invention as explained above does not appear to expressly disclose that the second sensor group comprises a magnetic sensor which is installed on a wheel of the bicycle to be locked and detects rotation of the wheel however Thompson teaches that it was known to use a magnetic “hall effect sensor” installed on a wheel of a bicycle to be locked that detects rotation of the wheel in para:
“[0078] The computer 282 is also configured to receive information from one or more sensors 288 related to various components or conditions of the bicycle 100, e.g., a proximity sensor for detecting another nearby vehicle and a cadence and torque sensor for the pedaling of the user, such as, by way of non-limiting example, a cadence and torque sensing bottom bracket. The sensors 288 may also include components such as rear wheel speed and rotational position sensors, such as a hall effect sensor built into the motor 280, sensors for current and/or voltage consumption by the motor 280, a vehicle proximity sensor, and battery temperature and power level sensors. The sensors 288 are in communication with the computer 282 and electrically coupled to the power source 260. Further, the sensors 288 could include global positioning system (GPS) equipment, etc., to provide data directly to the computer 282, e.g., via a wired or wireless connection. The sensors 288 could include communication devices to send and receive information from other vehicles, such as proximity and speed. In other examples, the sensors 288 could include mechanisms such as RADAR, LADAR, sonar, etc., sensors that could be deployed to measure a distance between the bicycle 100 and other vehicles or objects. Yet other sensors 288 could include cameras, motion detectors, or other mechanisms to detect a position, change in position, rate of change in position, etc., of the bicycle 100 or its components. A memory of the computer 282 generally stores data collected from the sensors 288.” 
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using an equivalent technique of measuring speed with a magnetic sensor as taught by at least Thompson above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the speed of the bicycle of the combination of Yui would include the magnetic speed sensor as taught by Thompson as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Thompson to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 13 the combination of Yui above in the rejection of corresponding parts of claim 11 above incorporated herein by reference teaches the limitations the apparatus of claim 1, wherein the first sensor group is any one of 
a (1-1)-th sensor group which comprises at least one of an acceleration sensor, 
a gyro sensor and a geomagnetic sensor see Li above, 
a (1-2)-th sensor group which comprises a magnetic sensor installed on a wheel of the bicycle to be locked and detecting rotation of the wheel see Yui and Thompson above, 
a (1-3)-th sensor group which comprises a position measuring sensor for measuring the position of the bicycle to be locked see the GPS of Yui and Li above, 
and a (1-4)-th sensor group which comprises an image sensor for capturing an image of an area around the bicycle to be locked see Thompson para [0078] “cameras”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Thompson to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 15 and the limitation the apparatus of claim 13, wherein the first sensor group further comprises a tilt sensor which detects left and right tilts of the bicycle to be locked, and the first driving state determination unit determines the first state as a temporary stop state while driving when the driving of the bicycle to be locked is not detected by the first sensor group except the tilt sensor and the left and right tilts measured by the tilt sensor are less than a preset threshold value see the rejection of corresponding parts of claims 1 and 13 above incorporated herein by reference wherein Li teaches using the angle of the inclination of the body of the bicycle or “tilt” to determine whether the bicycle is stationary in for example, paras [0024-25]+:
“[0025] In the first approach, the bicycle can include a gyroscope, so that the bicycle obtains an angular speed of the bicycle using the gyroscope, and temporally integrates the angular angle to obtain angles at which the body of the bicycle is inclined at different points of time; that is, the bicycle obtains a first inclination angle at which the body of the bicycle is inclined at a first point of time, and a second inclination angle at which the body of the bicycle is inclined at a second point of time, and if the first inclination angle is the same as the second inclination angle, then it will be determined that the bicycle is stationary; and the first point of time will be determined as the point of time at which the bicycle becomes stationary; where the first point of time is earlier than the second point of time, and the temporal difference between the first point of time and the second point of time can be preset for a particular application scenario.”.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of US 20090135015 A1 to Dobson; Eric L. et al. (Dobson) and US 5591950 A to Imedio-Ocana; Juan A. as applied to the claims above and further in view of US 20160016626 A1 to Thompson; Thomas Robert George as applied to the claims above and further in view of  US 20180182196 A1 to DUAN; Wei et al. (Duan).

Regarding claim 14 and the limitation the apparatus of claim 13, wherein the first sensor group further comprises a pressure sensor which is attached to a saddle of the bicycle to be locked and detects whether a rider of the bicycle to be locked is riding on the bicycle to be locked see Yui para [0162]:
“[0162] While the above-mentioned embodiment measures the traveling time equivalent to the time during which the bicycle wheel is rotating, the present invention is not limited thereto. For example, it may be preferable to provide the bicycle saddle with a pressure sensor and measure the traveling time equivalent to the time during which a user sits on the saddle. Alternatively, it may be preferable to measure the traveling time equivalent to the time during which both the front and rear wheels of the bicycle are rotating.” 

And Duan para:

“[0087] In some embodiments, the bicycle may further include a pressure acquisition device (not shown) installed on a handlebar or a saddle of the bicycle. The pressure acquisition device may be configured to detect pressure information associated with the bicycle. For example, the pressure acquisition device may include a first pressure acquisition device installed on a left handlebar, a second pressure acquisition device installed on a right handlebar, and a third pressure acquisition device installed on the saddle. According to a result of the determination that the first pressure within a predetermined period (e.g., 5 minutes) acquired by the first pressure acquisition device is less than a first threshold, a second pressure within the predetermined period acquired by the second pressure acquisition device is less than a second threshold, and a third pressure within the predetermined period acquired by the third pressure acquisition device is less than a third threshold, the bicycle may determine that the use of the bicycle may be ended and the control component 420 may lock the bicycle.”, 

and the first driving state determination unit determines the first state as a temporary stop state while driving when the driving of the bicycle to be locked is not detected by the first sensor group except the pressure sensor and the riding of the rider on the bicycle to be locked is detected by the pressure sensor as explained in Duan para [0087] above.
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a pressure sensor to determine if a bicycle rider has stopped using a bicycle as taught by at least Yui and Duan above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of the combination of Yui would include the teachings of using the pressure sensor taught by Duan as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Duan to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of  WO 2014203533 A1 to ICHIJO, Ayaka et al. (Ichijo) (Cited in the 11/22/2019 IDS). 

Regarding claim 16 the combination of Yui does not appear to expressly disclose, however Ichijo teaches in for example paragraphs [0076-78], [0106], [0132-33] and [0242-244]:
“For example, as an action pattern of the user of the mobile terminal, an action pattern of on-controlling the target device in the house may be considered following the action of unlocking the electronic lock. The unlocking of the electronic lock includes, for example, unlocking the electronic lock of a bicycle, unlocking the electronic lock of the front door of the apartment, and the like. The on-control of the target device includes, for example, on-control of the power supply of the air conditioner. In the case of such an action pattern, according to this aspect, on-device control of the target device in the house can be performed without any other operation of the user, triggered by device control of unlocking the electronic lock. 

The user who owns the bicycle 30 unlocks the electronic lock 300 included in the bicycle 30 at the bicycle parking lot 60 near the nearest station of the house 20 that is the user's home. The user goes to the house 20 by riding the bicycle 30 to return home. When the user arrives at the house 20, the user locks the electronic lock 300. Control of unlocking and locking of the electronic lock 300 is performed by a key application included in the mobile terminal 200. When the key application causes the mobile terminal 200 to perform proximity communication with the electronic lock 300, the unlocking and locking of the electronic lock 300 are controlled. Hereinafter, the house 20 is also referred to as “home 20”. The user may correspond to the users 10000 and 20000 in FIG. 59A, for example.

FIG. 6 is a diagram showing an outline of a user's life on weekdays. FIG. 7 is a diagram illustrating a detailed example of a user's life on weekdays. As shown in FIG. 6, the user's return time is about 18:30 when it is early and about 20:00 when it is late. Moreover, the time required from the bicycle parking lot 60 of the nearest station to the home 20 is 15 minutes by bicycle. Furthermore, as an example of an early return home, as shown in FIG. 7, after leaving the company, the bicycle parking lot 60 is departed at 18:35.

It is determined that the user entered the house at 18:52 when the illumination 1 was turned on. The latest lock at 18:50 is determined to be locked at the bicycle parking lot at home 20, and is determined to have returned home at 18:50. The previous unlocking at 18:35 is determined to be unlocking at the bicycle parking lot 60 near the nearest station. Then, the analysis unit 102 calculates the time required for returning home as 15 minutes, which is the difference between 18:35 and 18:50.

1.7 Effects of Embodiment 1 For example, as the user's action pattern of the mobile terminal 200, an action pattern of ON-controlling the home appliance 400 of the house 20 can be considered following the action of unlocking the electronic lock 300. The unlocking of the electronic lock 300 includes, for example, unlocking the electronic lock of the bicycle 30 and unlocking the electronic lock at the front entrance of the apartment. The ON control of the home appliance 400 includes, for example, ON control of the power supply of an air conditioner. In the case of such an action pattern, the home appliance 400 in the house 20 can be controlled to be ON without any other user operation, triggered by the device control of unlocking the electronic lock 300.

In addition, the user's behavior is analyzed to estimate the life pattern, the timing of returning home is collected, the time until the home appliance 400 is set is measured, and the home appliance control is performed according to the user's life pattern. Has started. At this time, not only the server 100 but also the mobile terminal 200 has a life pattern file 1500 representing the user's life pattern. As a result, the mobile terminal 200 can specify the control time and the home appliance 400 to the server 100 and operate the home appliance 400 remotely.
Therefore, home appliance control that matches the user's life pattern using one operation that is always performed when returning home (for example, unlocking the electronic lock 300) is enabled by remote device control using the mobile terminal 200. There is an effect.

the limitations further comprising a locking pattern analysis unit, i.e. “lifestyle pattern database 109” which analyzes a locking pattern, i.e. “performance history” of the rider of the bicycle to be locked by using the sensing data about the driving condition and a locking history, 
wherein the locking pattern comprises at least one of a distance between a position where a first unlocking operation was performed and a position where a first locking operation was performed and a difference between a time when the first unlocking operation was performed and a time when the first locking operation was performed, 
and the first driving state determination unit determines the first state as the temporary stop state while driving when the driving of the bicycle to be locked is not detected in the sensing data measured by the first sensor group and when the similarity between at least one of a distance between a position where a second unlocking operation was performed immediately before and a current position and a difference between a time when the second unlocking operation was performed and a current time and a previously analyzed locking pattern is less than a preset threshold value wherein it is understood that the performance history of the user’s action pattern connotes the claimed limitations.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a user action pattern to determine whether or not to engage a lock on a bicycle as taught by at least Ichijo above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of combination of Yui would include the ability to detect “idleness” using a locking pattern analysis as taught by Ichijo as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ichijo to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of US 20090135015 A1 to Dobson; Eric L. et al. (Dobson) and US 5591950 A to Imedio-Ocana; Juan A. as applied to the claims above and further in view of  WO 2014203533 A1 to ICHIJO, Ayaka et al. (Ichijo) (Cited in the 11/22/2019 IDS). 

Regarding claim 18 the combination of Yui in the rejection of corresponding parts of claim 17 above incorporated herein by reference teach the limitations the apparatus wherein the locking prevention information is information automatically set in the rider terminal based on driving information of the bicycle to be locked, which is recorded in the rider terminal, without input from the rider (Ichijo teaches that the “lifestyle pattern database 109” analyzes the locking pattern, i.e. “performance history” of the bicycle lock), and the driving information comprises at least one of a driving route in Duan para [0058] “The service request may include order information relating to the ride and/or the bicycle, including, for example, a bicycle type, a departing place, a destination, mileage, a route, or the like, or any combination thereof.” and a driving time as taught by Ichijo automatically monitoring when the lock is activated during the driving time.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ichijo to and modify the prior art combination of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020174077 A1 to Yui, Yasuji  et al. (Yui) in view of US 20180118294 A1 to Anuth; Christian et al. (Anuth) as applied to the claims above and further in view of US 20170043826 A1 to LI; Dalong as applied to the claims above and further in view of US 20090135015 A1 to Dobson; Eric L. et al. (Dobson) and US 5591950 A to Imedio-Ocana; Juan A. as applied to the claims above and further in view of  US 20180121875 A1 to Satyanarayana Rao; Raghuram et al. (Rao).

Regarding claim 19 and the limitation the apparatus of claim 17, wherein the locking prevention information is information set in the rider terminal based on statistical information about locking prevention information set in terminals of a plurality of riders see the teachings of Rao paras:
“[0060] “… Some examples of delivery vehicles 234 include cars, trucks, motorcycles, aircraft, watercraft, bicycles, or any other similar apparatus capable of conveyance that transports people and/or objects.…”

[0071] The delivery assistance service 124 may train the decision model 128 using the information from the delivery route service 212, information from the weather service 214, locale information 216, customer address profiles 218, and/or customer profiles 242 as training data. As one example, the decision model 128 may include trained statistical models that account for numerous pieces of information including a customer address 222, locations 230 within the customer address 222, monetary values of delivery packages 110, replacement attributes, theft and loss statistics, crime statistics, route information 232 associated with one or more delivery associates 106 associated with the delivery packages 110, wait times associated with previous delivery attempts, a type or category of the customer 202, time of day of the delivery attempt, day of the week, seasonality, weather, etc. The statistical models may be initially trained using a set of training data, checked for accuracy, and then used for determining the optimal risk of loss of a delivery package 110, and determining whether to instruct a delivery associate 106 to leave the delivery package 110 unattended, leave without delivering the delivery package 110, or wait a specified of time for a person authorized to be available to receive the delivery package 110. The statistical models may be periodically updated and re-trained based on new training data to keep the model up to date. Examples of suitable statistical models that may be incorporated into the decision model 128 herein may include regression models, such as linear regression models, and stochastic models, such as Markov models, hidden Markov models, and so forth.”.  

Wherein it is understood that the locking prevention information is information set in the rider terminal based on statistical information about locking prevention information set in terminals of a plurality of riders that have delivered packages to a specific location and had to wait a specified amount of time to be able to deliver the package.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of preventing the locking of a delivery bicycle based on statistical information of previous deliveries to the same location as taught by at least Rao above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the rental bicycle of the combination of Yui would include the ability to have the route and length of time of the delivery automatically uploaded to the lock of the bicycle based on the statistical information of previous bicycle deliveries as taught by Rao as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Rao to and modify the prior art combination wherein the locking prevention information is information set in the rider terminal based on statistical information about locking prevention information set in terminals of a plurality of riders of Yui as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20140000322 A1 to WILLIAMS; Donald S. teaches, inter alia a mobile lock that can precisely locate itself if stolen or enters a restricted geographical area and automatically send a message to a mobile device of a user in for example the Paragraph below:
“[0238] In one embodiment, the location component 30 can be used as an "electronic fence" to prevent a mobile device 48 from entering a geographical area that is set up as being restricted. For example, a location component 30 on a bicycle 48 for a child may be configured to prevent the child from entering a high-traffic area. In such an embodiment, the location component 30 will sound the audio alarm component 118 and/or send a message (e.g., e-mail, text, IM, social networking post, etc.) to a parent and/or guardian indicating the bicycle is entering a restricted location.”.

US 20160039496 A1 to Hancock; David Barton et al. teaches, inter alia remotely locking a rear wheel of a stolen bicycle in for example the Paragraph below:
“[0107] Communication between a bicycle 140 and controller 145, a mobile phone, or some other computing device 150, central server 110 or third party servers 160 may allow for better security of bicycle 140. For example, if bicycle 140 with controller 145 is communicatively coupled to a computing device 150, either through radio communications or through common networks, and someone attempts to move bicycle 140, controller 145 may send a communication to alert the owner that someone is attempting to move the bicycle 140. Embodiments may determine that bicycle 140 is being moved without permission due to bicycle 140 being out of Bluetooth® range with a smart phone, failure to pass a biometric test, failure to enter a correct pattern on a set of controller buttons, failure to actuate a hand grip to illuminate a set of LEDs in a desired pattern or configuration, or some other mechanical, optical, or electronic techniques. If bicycle 140 is stolen, controller 145 may continue to communicate with other bicycles 140, client computing devices 150, central server 110 and third party servers 160 to thwart the theft or retrieve bicycle 140. For example, communication with bicycle 140 by various third party computers 150 may allow bicycle 140 to be tracked along routes. Furthermore, embodiments may deactivate all or a portion of the functionality of bicycle 140 or controller 145 coupled to bicycle 140. For example, embodiments may oscillate a shifting mechanism between extreme speed ratios, may allow a drive wheel to only freewheel, may lock the transmission or a drive wheel into an uncomfortable or undesirable speed ratio setting, or may lock out the drive system such that the rear wheel is unable to spin. Locking the rear wheel may include locking a continuously variable planetary (CVP) transmission in an extreme ratio.”.

US 20180201294 A1 to MAKIMURA; Yuki et al. teaches, inter alia an abnormality detecting unit detecting an abnormal locking actuator in for example the ABSTRACT below:
“A controller for an actuator includes a lock detecting unit configured to detect a lock state of a motor and an abnormality detecting unit configured to detect an abnormality of the actuator. The abnormality detecting unit determines that an abnormality of the actuator is detected when it is determined that an operating position of the actuator does not change between a first lock position at which the lock state of the motor in a first rotation direction is detected and a second lock position at which the lock state of the motor in a second rotation direction is detected.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220826